DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.
Response to Arguments
Applicant’s replacement drawing sheet for Figure 6 has been fully considered. The objection to the Specification is hereby withdrawn.
Applicant’s arguments and amendments, filed 05/16/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1 and 5-17 have been fully considered and are persuasive.  The rejection is hereby withdrawn.
Applicant’s arguments, filed 05/16/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9940840 B1, filed 10/06/2016, hereinafter "Schubert", in view of US 20150284010 A1, filed 08/12/2014, hereinafter "Beardsley", and US 20160117936 A1, filed 11/11/2015, hereinafter “Klinger”.

Regarding Claim 1, Schubert teaches:
A method, comprising: (see at least figure 5)
identifying, by a system comprising a memory and a processor (see at least figure 4, CC system 404, and column 20, lines 17-31, wherein the steps of figure 5 are performed by CC system 404 from a data repository of CC system 404, and column 15, lines 27-32, wherein CC system 404 includes a processor), a first portion of a first traversal route associated with a first object and a second portion of a second traversal route associated with a second object, (see at least figure 5 and column 20, lines 37-40, wherein navigation data is identified for a set of vehicles, or objects, and column 15, lines 41-48, wherein the navigation data identified are portions of traversal routes associated with the objects)
wherein the identifying is based on the first portion and the second portion being determined to be overlapping portions during a same time period; (see at least figure 5 and column 20, lines 56-59, wherein the identification is based on the determination that the objects have overlapping portions over the same time interval)
wherein the first object is a first object type, (see at least column 20, lines 37-44, wherein the objects’ types are registered vehicles)
and linking, by the system, during the same time period, a first movement of the first object and a second movement of the second object across the overlapping portions. (see at least figure 5 and column 23, lines 26-32, wherein the objects’ movements are linked across the overlapping portion of the route to form a platoon, or single unit)
wherein the linking comprises orienting the first object and the second object according to a defined configuration (see at least column 19, lines 29-40, wherein the objects are configured in an arrangement in consideration of defined parameters, and see at least column 23, lines 25-32, wherein the objects are directed to orient themselves to the configuration)
Schubert remains silent on:
the first traversal route grid and the second traversal route grid.
and wherein the second object is a second object type different than the first object type
Beardsley teaches the first traversal route grid and the second traversal route grid. (see at least figures 8E-8F, wherein the objects’ traversals are represented over a map graph, and [0008], wherein the map is grid-based).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation data of Schubert to include Beardsley’s technique of representing a traversal on a grid. It would have been obvious to modify because doing so allows for shared control of objects that takes into account dynamic constraints, as recognized by Beardsley (see at least [0008]).
Klinger teaches:
and wherein the second object is a second object type different than the first object type (see at least [0094]-[0101], wherein the objects identified include different types such as fully autonomous, partially autonomous, manually operated, etc., and see at least [0122], wherein the two objects whose paths are shared include an unmanned participant and a manned participant, which are two different types)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Schubert and Beardsley with Klinger’s technique of identifying routes from two objects of different types. It would have been obvious to modify because doing so enables safety improvements for collision avoidance during cooperating path planning, as recognized by Klinger (see at least [0003] and [0124]).

Regarding Claim 2, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 1 as discussed above, and Schubert additionally teaches:
wherein the defined configuration is a configuration that facilitates energy conservation. (see at least column 19, lines 29-40, wherein the objects are configured in an arrangement in consideration of the parameter of power consumption)

Regarding Claim 3, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 2 as discussed above, and Schubert additionally teaches:
wherein the energy conservation is a mitigation of a first amount of energy expended for the first movement of the first object. (see at least column 19, lines 40-44 and column 21, line 63-column 22, line 9, wherein the parameters are minimized when linking the objects, so the power consumption is mitigated for the first movement of the first object, and column 21, line 63-column 22, line 9)

Regarding Claim 4, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 1 as discussed above, and Schubert additionally teaches:
wherein the defined configuration is a configuration that facilitates a reduction in an amount of time for the first movement and the second movement across the overlapping portions. (see at least column 21, lines 41-62, wherein the linking comprises orienting the objects according to a configuration that minimized the amount of time for the object’s movements)

Regarding Claim 6, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 1 as discussed above, and Schubert remains silent on:
wherein the first traversal route grid and the second traversal route grid are represented as a three-dimensional space and a time element.
Beardsley teaches:
wherein the first traversal route grid and the second traversal route grid are represented as a three-dimensional space and a time element. (see at least [0042], wherein the traversal route grids are represented as a 3D space over a time instance)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation data of Schubert to include Beardsley’s technique of representing a traversal as a 3D space and a time element. It would have been obvious to modify because doing so allows for shared control of objects that takes into account dynamic constraints, as recognized by Beardsley (see at least [0008]).

Regarding Claim 10, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 1 as discussed above, and Schubert additionally teaches:
wherein the first object and the second object are physical objects moving in a three-dimensional space. (see at least figure 2 and column 8, lines 31-41, wherein the objects are modular vehicles deployed within a geographic region such as a city, or physical objects moving in a three-dimensional space)

Regarding Claim 18, Schubert teaches:
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: (see at least column 28, lines 40-57)
defining a first route for a first user equipment and a second route for a second user equipment, (see at least figure 5 and column 20, lines 37-40, wherein navigation data is identified for a set of vehicles, or equipments, and column 15, lines 41-48, wherein the navigation data identified are portions of traversal routes associated with the equipments)
wherein the first user equipment is a first type of user equipment, (see at least column 20, lines 37-44, wherein the objects’ types are registered vehicles)
identifying a first segment of the first route that overlaps with a second segment of the second route during a same time interval, resulting in an overlapping segment; (see at least figure 5 and column 20, lines 56-59, wherein the overlapping portions of the equipments’ routes are identified over the same time interval)
and facilitating movement of the first user equipment and the second user equipment to occur as a single unit during the overlapping segment. (see at least figure 5 and column 23, lines 26-32, wherein the equipments’ routes are linked across the overlapping portion of the route to form a platoon, or single unit)
Schubert remains silent on:
wherein a first starting position and a first ending position of the first user equipment is different from a second starting position and a second ending position of the second user equipment; (However, Schubert does teach that the routes of the equipments are not completely overlapping, see at least figure 5 and column 20, lines 56-67)
wherein the second user equipment is a second type of user equipment different from the first type of user equipment, 
and wherein the defining comprises defining the first route based on the first type of user equipment and defining the second route based on the second type of user equipment;
Beardsley teaches:
wherein a first starting position and a first ending position of the first user equipment is different from a second starting position and a second ending position of the second user equipment; (see at least figure 8F, wherein the starting positions and the ending positions of the two user equipments are different)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Schubert to include Beardsley’s technique of having differing starting and ending positions for the first and second user equipments. It would have been obvious to modify because doing so allows for shared control of objects that takes into account dynamic constraints, as recognized by Beardsley (see at least [0008]).
Klinger teaches:
wherein the second user equipment is a second type of user equipment different from the first type of user equipment, (see at least [0094]-[0101], wherein the objects identified include different types such as fully autonomous, partially autonomous, manually operated, etc., and see at least [0122], wherein the two objects whose paths are shared include an unmanned participant and a manned participant, which are two different types)
and wherein the defining comprises defining the first route based on the first type of user equipment and defining the second route based on the second type of user equipment; (see at least [0056] and [0058], wherein the planned path specifications are based on the type of vehicle, or user equipment, and planned path specifications control the route defined for each type of user equipment)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Schubert and Beardsley with Klinger’s technique of defining routes for two objects based on their different types. It would have been obvious to modify because doing so enables safety improvements for collision avoidance during cooperating path planning, as recognized by Klinger (see at least [0003] and [0124]).

Regarding Claim 19, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 18 as discussed above, and Schubert additionally teaches:
wherein the facilitating comprises reducing an amount of time taken by the first user equipment and the second user equipment to traverse the overlapping segment as compared to the first user equipment and the second user equipment moving independently over the overlapping segment (see at least column 21, lines 41-62, wherein the linking comprises orienting the equipments according to a configuration that minimized the amount of time for the equipments’ movements)

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert, Beardsley, and Klinger as applied to claims above, and further in view of US 20190025821 A1, filed 07/20/2018, hereinafter "Salomon".

Regarding Claim 5, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 1 as discussed above, and Schubert remains silent on:
determining, by the system, a first source location and a first destination location of the first object and a second source location and a second destination location of the second object; 
and determining, by the system, that the first object and the second object should be linked based on a match between a first route traveled by the first object from the first source location to the first destination location and a second route traveled by the second object from the second source location to the second destination location.
Salomon teaches:
determining, by the system, a first source location and a first destination location of the first object and a second source location and a second destination location of the second object; (see at least [0171] and figure 3, step 301, wherein transport orders are determined for the objects, and [0173], wherein the transport orders include a source location and a destination location for each object)
and determining, by the system, that the first object and the second object should be linked based on a match between a first route traveled by the first object from the first source location to the first destination location and a second route traveled by the second object from the second source location to the second destination location. (see at least [0175] and figure 3, step 302, wherein the transport orders including the source and destination locations of the objects are used to determine if the objects should be linked by checking for an overlapping route section between the source and destination locations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Schubert, Beardsley, and Klinger with Salomon’s technique of determining source and destination locations and determining that the first object and the second object should be linked. It would have been obvious to modify because doing so solves the issue of autonomous transport vehicles being unsuitable for fast transport of shipments in complex surroundings and over longer distances, as recognized by Salomon (see at least [0003]).

Regarding Claim 7, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 1 as discussed above, and Schubert remains silent on:
wherein the first traversal route grid represents first travel of the first object between a first source node and a first target node and comprises first multiple alternative route segments between the first source node and the first target node, 
and wherein the second traversal route grid represents second travel of the second object between a second source node and a second target node and comprises second multiple alternative route segments between the second source node and the second target node.
Salomon teaches:
wherein the first traversal route grid represents first travel of the first object between a first source node and a first target node and comprises first multiple alternative route segments between the first source node and the first target node, 
and wherein the second traversal route grid represents second travel of the second object between a second source node and a second target node and comprises second multiple alternative route segments between the second source node and the second target node. (see at least figure 2, wherein the transport route of each object (30 and 40 in figure 2) represents travel of each object between a current position, or source node, to a destination location, or target node, and [0176], wherein the transport routes for the first and second object include a plurality of possible routes between the two nodes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Schubert, Beardsley, and Klinger with Salomon’s technique of using multiple alternative route segments to represent travel of the objects. It would have been obvious to modify because doing so solves the issue of autonomous transport vehicles being unsuitable for fast transport of shipments in complex surroundings and over longer distances, as recognized by Salomon (see at least [0003]).


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert as applied to claims above, and further in view of Salomon.

Regarding Claim 12, Schubert teaches:
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: (see at least figure 4, CC system 404, and column 20, lines 17-31, wherein the steps of figure 5 are performed by CC system 404 from a data repository of CC system 404, and column 15, lines 27-32, wherein CC system 404 includes a processor),
causing a first movement of the first movable object according to the first alternative route path and a second movement of the second movable object according to the second alternative route path (see at least column 19, lines 29-40, wherein the objects are configured in an arrangement in consideration of defined parameters, and see at least column 21, lines 3-14, wherein the arrangement is configured by modifying the route path for the objects to create alternative route paths, and see at least column 23, lines 25-32, wherein the objects are caused to move along their arranged paths to the configuration)
Schubert remains silent on:
determining a first route path between a first source location of a first movable object and a first destination location of the first movable object, wherein the first route path comprises a first group of alternative route paths; (However, Schubert does teach receiving navigation information indicating a route of an object, see at least figure 5 and column 20, lines 37-40 and column 15, lines 41-48)
determining a second route path between a second source location of a second movable object and a second destination location of the second movable object, wherein the second route path comprises a second group of alternative route paths; (However, Schubert does teach receiving navigation information indicating a route of an object, see at least figure 5 and column 20, lines 37-40 and column 15, lines 41-48)
wherein the first movable object and the second movable object are different types of movable objects;
selecting a first alternative route path of the first group of alternative route paths for the first movable object based on the first alternative route path coinciding, during a defined time interval, with a second alternative route path of the second group of alternative route paths for the second movable object. (However, Schubert does teach the coinciding route segments being during a defined time interval, see at least figure 5 and column 20, lines 56-59)
Salomon teaches:
determining a first route path between a first source location of a first movable object and a first destination location of the first movable object, wherein the first route path comprises a first group of alternative route paths; 
determining a second route path between a second source location of a second movable object and a second destination location of the second movable object, wherein the second route path comprises a second group of alternative route paths; (see at least figure 2, wherein the transport route of a first and second object (30 and 40 in figure 2) represents travel of each object between a current position, or source node, to a destination location, or target node, and [0176], wherein the transport routes for the first and second object include a plurality of possible routes between the two nodes)
and selecting a first alternative route path of the first group of alternative route paths for the first movable object based on the first alternative route path coinciding, during a defined time interval, with a second alternative route path of the second group of alternative route paths for the second movable object. (see at least [0124] and [0177], wherein the alternative route paths for each object are selected for each object on the basis of the objects sharing a common route segment)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Schubert with Salomon’s technique of using multiple alternative route segments to represent travel of the objects and selecting an alternative route segments on the basis of coinciding route segments. It would have been obvious to modify because doing so solves the issue of autonomous transport vehicles being unsuitable for fast transport of shipments in complex surroundings and over longer distances, as recognized by Salomon (see at least [0003]).
Klinger teaches:
wherein the first movable object and the second movable object are different types of movable objects; (see at least [0094]-[0101], wherein the objects identified include different types such as fully autonomous, partially autonomous, manually operated, etc., and see at least [0122], wherein the two objects whose paths are shared include an unmanned participant and a manned participant, which are two different types)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Schubert and Salomon with Klinger’s technique of identifying objects of different types. It would have been obvious to modify because doing so enables safety improvements for collision avoidance during cooperating path planning, as recognized by Klinger (see at least [0003] and [0124]).


Regarding Claim 13, Schubert, Salomon, and Klinger in combination disclose all of the limitations of Claim 12 as discussed above, and Schubert additionally teaches:
wherein the operations further comprise: treating the first movable object and the second movable object as an object group during the defined time interval and while the first movable object and the second movable object are traversing the first alternative route path and the second alternative route path. (see at least figure 5 and column 23, lines 26-32, wherein the objects’ movements are linked across the overlapping portion of the route to form a platoon, or single unit, and figure 3A-3D, wherein the linked objects are treated as an object group)

Regarding Claim 14, Schubert, Salomon, and Klinger in combination disclose all of the limitations of Claim 12 as discussed above, and Schubert additionally teaches:
wherein the operations further comprise reducing an amount of energy expended for a movement of the first movable object based on an orientation of the first movable object relative to the second movable object (see at least column 19, lines 40-44 and column 21, line 63-column 22, line 9, wherein the parameters are minimized when linking the objects, so the power consumption is mitigated for the first movement of the first object, and column 21, line 63-column 22, line 9)

Regarding Claim 15, Schubert, Salomon, and Klinger in combination disclose all of the limitations of Claim 12 as discussed above, and Schubert additionally teaches:
wherein the first movable object is classified as a type of device capable of horizontal movement and vertical movement. (see at least column 14, lines 56-59, wherein the movable object can be an unmanned aerial vehicle, which are well-known in the art to be capable of horizontal movement and vertical movement)

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert, Beardsley, and Klinger as applied to claims above, and further in view of US 20210382492 A1, claiming priority to 06/04/2020, hereinafter "Park".

Regarding Claim 8, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 1 as discussed above, and Schubert additionally teaches:
wherein the first object is an autonomous vehicle (see at least column 2, lines 31-34, wherein the first object is an autonomous vehicle)
Schubert remains silent on:
the method further comprises: 
creating, by the system, the overlapping portions based on a modification to at least a portion of the first traversal route grid for the first object based on a type of the autonomous vehicle.
Park teaches: 
the method further comprises: 
creating, by the system, the overlapping portions based on a modification to at least a portion of the first traversal route grid for the first object based on a type of the autonomous vehicle. (see at least [0059]-[0060], wherein the traversal route for the autonomous vehicle is modified based on whether the vehicle is an EV, a hybrid vehicle, or a gas vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Schubert, Beardsley, and Klinger with Park’s technique of modifying a traversal for a vehicle based on a type of the vehicle. It would have been obvious to modify because doing so allows linked vehicles traveling in a group to optimize gas or electric refueling, as recognized by Park (see at least [0002]).

Regarding Claim 9, Schubert, Beardsley, Klinger, and Park in combination disclose all of the limitations of Claim 8 as discussed above, and Schubert remains silent on:
selecting a first path based on the autonomous vehicle being determined to be an electric-powered vehicle; 
selecting a second path based on the autonomous vehicle being determined to be a gas-powered vehicle; 
and selecting a third path based on the autonomous vehicle being determined to be a hybrid-powered vehicle.
Park teaches:
selecting a first path based on the autonomous vehicle being determined to be an electric-powered vehicle; (see at least [0059]-[0060], wherein a path is selected for the autonomous electric vehicle to search for electric stations)
selecting a second path based on the autonomous vehicle being determined to be a gas-powered vehicle; (see at least [0059]-[0060], wherein a path is selected for the autonomous gas vehicle to search for gas stations)
and selecting a third path based on the autonomous vehicle being determined to be a hybrid-powered vehicle. (see at least [0059]-[0060], wherein a path is selected for the autonomous hybrid vehicle to search for both electric and gas stations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Schubert, Beardsley, and Klinger with Park’s technique of modifying a traversal for a vehicle based on a type of the vehicle. It would have been obvious to modify because doing so allows linked vehicles traveling in a group to optimize gas or electric refueling, as recognized by Park (see at least [0002]).

Claims 11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert, Beardsley, Klinger, and Salomon as applied to claims above, and further in view of US 20190373419 A1, filed 05/29/2019, hereinafter "Bayley".

Regarding Claim 11, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 1 as discussed above, and Schubert remains silent on:
wherein the first object and the second object are configured to operate according to a fifth generation communication protocol. 
Bayley teaches:
wherein the first object and the second object are configured to operate according to a fifth generation communication protocol. (see at least [0137], wherein the first and second objects communicate via 5G communication protocols)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Schubert, Beardsley, and Klinger with Bayley’s technique of using 5G communication protocols for object-to-object communication. It would have been obvious to modify because doing so allows for platooning vehicles to maintain communications with each other, allowing for safe and comfortable platooning, as recognized by Bayley (see at least [0008]-[0009]).

Regarding Claim 16, Schubert, Salomon, and Park in combination disclose all of the limitations of Claim 12 as discussed above, and Schubert remains silent on:
wherein the first movable object is configured to operate according to a fifth generation communication protocol. 
Bayley teaches:
wherein the first movable object is configured to operate according to a fifth generation communication protocol. (see at least [0137], wherein the first and second objects communicate via 5G communication protocols)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Schubert, Salomon, and Park with Bayley’s technique of using 5G communication protocols for object-to-object communication. It would have been obvious to modify because doing so allows for platooning vehicles to maintain communications with each other, allowing for safe and comfortable platooning, as recognized by Bayley (see at least [0008]-[0009]).

Regarding Claim 17, Schubert, Salomon, and Park in combination disclose all of the limitations of Claim 12 as discussed above, and Schubert remains silent on:
wherein the first movable object is configured to operate according to a sixth generation communication protocol. 
Bayley teaches:
wherein the first movable object is configured to operate according to a sixth generation communication protocol. (see at least [0137], wherein the first and second objects communicate via 6G communication protocols)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Schubert, Salomon, and Park with Bayley’s technique of using 6G communication protocols for object-to-object communication. It would have been obvious to modify because doing so allows for platooning vehicles to maintain communications with each other, allowing for safe and comfortable platooning, as recognized by Bayley (see at least [0008]-[0009]).

Regarding Claim 20, Schubert, Beardsley, and Klinger in combination disclose all of the limitations of Claim 18 as discussed above, and Schubert remains silent on:
wherein the first user equipment and the second user equipment are configured to operate according to a sixth generation communication protocol. 
Bayley teaches:
wherein the first user equipment and the second user equipment are configured to operate according to a sixth generation communication protocol. (see at least [0137], wherein the first and second objects communicate via 6G communication protocols)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Schubert, Beardsley, and Klinger with Bayley’s technique of using 6G communication protocols for object-to-object communication. It would have been obvious to modify because doing so allows for platooning vehicles to maintain communications with each other, allowing for safe and comfortable platooning, as recognized by Bayley (see at least [0008]-[0009]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667